DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims.

Allowable Subject Matter
Claims 11-20 are allowed.  
The following is an examiner’s statement of reasons for allowance.
US 2003/0185563 (Stephens) at FIG. 3 teaches an optical transmission node 14 including transmitters 22 and an optical signal controller 12.  The controller 12 includes a transmitter 30/22 controlled by a feedback loop/controller 32 which generates compensating channel light that is used to maintain a predetermined optical power level within an optical path.  

    PNG
    media_image1.png
    514
    289
    media_image1.png
    Greyscale

The controller increases or decreases the power from transmitter 30/22 to achieve a desired power within the optical path to compensate for power variations of other transmitters.  See. For example, 
[0027] The apparatuses and methods of the present invention address the above need for higher performance optical systems. Optical systems of the present invention generally include an optical signal controller disposed along an optical link between two optical nodes. The optical signal controller is configured to provide a monitoring signal from an optical signal passing between the nodes in a plurality of wavelength sub-bands at least one of which includes a plurality of signal channels. The optical signal controller introduces power in a plurality of compensating channels the intensity of which is a function of the monitoring signal power in the plurality of wavelength sub-bands or the total power. The compensating channels are combined with the optical signal to compensate for power variations in the signal channels passing between the nodes. 
The compensation can also be divided in sub-bands, each of which are monitored and controlled with a separate transmitter.  See
 [0034] The wavelength range can be partitioned into sub-bands based on the gain profile of the optical amplifier(s) being used in the system. Each sub-band monitoring signal can be used to control its corresponding compensating channel source to maintain a gain profile within the sub-bands as the optical signals pass through optical amplifiers. It is generally desirable to partition the wavelength range into sub-bands over which the gain profile of the optical amplifier(s) is substantially constant or does not greatly vary. In this manner, the variation in the compensating channel power will generally track the variation of the input signal power in that sub-band.
The compensating channels can also be used to carry data.  See
[0031] In various embodiments, the compensating channels can be used to carry information signals between two points. For example, one or more of the compensating channels can be used to carry communication traffic (payload) between nodes and/or monitoring points on the link. In this manner, dedicated add/drop capacity can be provided within the link without sacrificing system signal channel capacity. Similarly, one or more of the compensating channels can be used to carry system supervisory information through the link directly between two points. 
Particular embodiments of the controller 12 are illustrated in FIGS. 5a-5c.  FIG. 5c, for example, illustrates demultiplexing 28 the monitoring signal into several signals, each of which is used to control a different compensating channel source 30 for a different sub-band of the optical signal spectrum.  



    PNG
    media_image2.png
    774
    539
    media_image2.png
    Greyscale

See also 
[0059] FIGS. 5(a-c) show an exemplary layouts of a digital and analog sub-band control loops that can be used in the controller 12 to control the sub-band compensating channel power. Generally, the controller 12 includes a sub-band demultiplexer 28.sub.d to separate the monitoring signal into sub-band optical signals. Optical to electrical converters, such as photodiodes 34, are used to detect the sub-band optical signal and generate electrical monitoring sub-band input signals S.sub.i. The sub-band source controller 32 uses the electrical monitoring input signals S.sub.i to vary the compensating channel power provided by the sub-band compensating source 30 in response to fluctuations in the sub-band input signal power. A low loss combiner 26, such as a circulator 40 and Bragg grating 42 arrangement, can be used to combine compensating channels with the WDM signal channel in the transmission fiber 18. 
A variety of compensation channel sources 30 are described:
[0085] The optical sources 30 used in the present invention can be conventional diode lasers as known in the art. As previously discussed, communication traffic or system supervisory information can be sent using the compensating channel, if an appropriate transmitter 22 is used as the source 30. 

[0086] The optical source 30 used in the controller 12 generally have to be capable of operation over a wide power range to maintain the optical signal gain profile upon the failure of one or more sub-band control loops. The bandwidth of the source 30 must therefore be sufficiently broad to prevent Stimulated Brillouin Scattering ("SBS") during high power operation and sufficiently narrow not to interfere with adjacent signal channels. Broad band optical sources or narrow band sources that have been broadened, via dithering, external cavity gratings, or other techniques, can be used as the optical sources 30. 

[0087] For example, the optical source 30 can be embodied as semiconductor optical amplifier ("SOA"), or fiber laser, 70 operated in a lasing mode and stabilized to a desired wavelength as shown in FIG. 9(a-d). The SOA 70 can provide compensating channels over a wide power range and Bragg gratings 42, or other reflective elements 78, can be used to control the lasing wavelength and bandwidth. For example, in FIG. 9(a), a high reflectivity Bragg grating 42.sub.H and a lower reflectivity grating 42.sub.L can be written into fiber pigtails on the SOA 70 to control the lasing wavelength. In FIG. 9(b), a Bragg grating is provided on an output port of a passive or wavelength selective coupler 72 in a ring configuration with the SOA 70. In various embodiments, the reflective element 78, i.e., Bragg grating 42, can be tuned to vary the output wavelength of the SOA source 30. 

[0088] As shown in FIGS. 9(c-d), the optical source 30 can include the SOA 70, or a fiber laser, that is frequency stabilized using a feedback loop incorporating a saturable absorber 74, such as an unpumped erbium fiber. In embodiments exemplified by FIG. 9(c), an external cavity is formed using a three port circulator 40 in a feedback ring configuration and a wideband reflective device 78. Course mode selection in the feedback ring can be made using a narrow pass filter 76, such as a Fabry-Perot filter. The saturable absorber 74 serves to lock the lasing mode of the SOA 70 or fiber laser within the passband of the filter 76. 

However, Stephens does not teach the use of an optical cross-connect connecting the ASE port to the line port for supplying predetermined spectrums of ASE light to the line port.  Also, Stephens operates by monitoring expected power variations and compensating for these variations, not by activating the ASE transmitter to supply light when a failure is detected.  Furthermore, the ASE protection path and the working path in Stephens is different.  Compare FIGS. 3 and 5c of Stephens with FIGS. 2A and 4 of the present application, particularly the association between the signal working path and the ASE protection path/compensation channels.  In particular, the present application teaches a one-to-one association of ASE source to main source, and when the main source fails the ASE source is activated or switches a particular wavelength to a particular path to compensate for the loss of power.  In Stephens, a compensating channel is constantly varied in a portion of the spectrum separate from the working signals to compensate for the sum of power fluctuation of plural transmitters.  
US 5,239,607 (da Silva) teaches an EDFA with a fiber loop 36 forming a ring laser.  See FIG. 2:

    PNG
    media_image3.png
    298
    538
    media_image3.png
    Greyscale

See also the paragraph spanning cols. 2-3:
(3)   According to the invention, the erbium-doped fiber 18 is made to additionally be the active medium of a ring laser. Two optical couplers 32 and 34 are inserted in the main optical path connecting the transmitter 12 and the receiver 30. These couplers 32 and 34 are typically made by partially fusing together sections of two fibers. The degree and length of fusing determines the amount of light that is coupled from one fiber to the other. They are thus 2.times.2 reciprocal optical devices which are being used here for only three of their optical ports. Viewed from the side of the erbium-doped fiber 18, each of them transmits a large fraction, for example, 90% of the optical energy from that side to the port on the main optical path and transmits the remaining fraction to a feedback path including an optical fiber 36 and a third isolator 38. An optical loop is thereby formed that passes through the erbium-doped fiber 18 and the isolator 38. When the erbium-doped fiber 18 is pumped above the lasing threshold level, the loop forms a ring laser. The direction of the isolator 38 is chosen so that the ring laser creates an optical signal that counterpropagates relative to the optical signal being amplified. That is, the laser light and the optical signal pass through the erbium-doped fiber 18 in opposite directions. The input isolator 24 prevents the laser light from propagating back to the transmitter 12. The ring laser is expected to oscillate at one or more of the peaks of the gain curve since no frequency filtering is done in the feedback loop, and the laser frequency can be in the frequency band of the optical signal being amplified. 
However, this does not teach the use of an optical cross-connect connecting the ASE port to the line port for supplying predetermined spectrums of ASE light to the line port.  It also does not teach the control circuit monitoring power levels of channels, and does not teach the control circuit detecting a failure of a failed channel and, in response, activating the ASE transmitter.  
US 2014/0160919 (Kar) teaches that is was known to monitor a channel and, when detecting a failure, activate a standby transmitter and switch over to the standby transmitter.  See, for example, 
  [0057] The method includes monitoring a Layer 2 interface for failures, at block 771. A failure is detected on the Layer 2 interface, at block 772. The Layer 2 interface is shut down in response to detecting the failure, at block 773. At block 774, the active network element communicates with a standby network element over an inter-chassis communication channel, in response to detecting the failure on the Layer 2 interface, to implement a switchover in which the standby network element is to become the new active network element to handle sessions previously handled by the active network element.

US 2018/0278361 (Nakata) teaches that it was known in optical networks to use wavelength selective switches between nodes.  See, for example, the WSSs in each OADM node in FIG. 12:

    PNG
    media_image4.png
    808
    383
    media_image4.png
    Greyscale

See also 
[0108] The CPU 201 (the WSS controller 105) of the OADM apparatus 1 (101a) performs control of increasing an attenuation amount of the WSS 1 (102) which performs output in a direction of the transmission optical fiber 110 for an unopened channel which has not been opened (refer to FIG. 5). By this, a path of the output from the WSS 102 to the post-amplifier 107 corresponding to the unopened channel is blocked. It is assumed here that, in an optical transmission system in which a plurality of OADM nodes 601 are cross-connected to one another as illustrated in FIG. 12, ASE light generated in an OADM section on an upstream side in a channel which is not to be opened is output to an OADM section on a downstream side. 

US 6,515,777 (Arnold; submitted by Applicant) at FIG. 1 illustrates a node including an optical switch 3 which can be part of an optical cross-connect.  See, for example, col. 2, first paragraph under Detailed Description:
(2)   Referring to FIG. 1, there is shown therein just part of a signal transmission system in which a plurality of optical switching units comprising OADMs and OXCs are connected in a bidirectional closed ring. Only a single optical switching unit is shown. The figure illustrates just one unidirectional signal path for a WDM optical signal from one input WDM port 1 to one WDM output port 2 via an optical switch 3, which can be part of an OADM or an OXC as the case may be. In practice, an OADM would usually have the same configuration repeated so as to also carry signals in the opposite direction to that illustrated. OXCs will usually have a multiplicity of input and output ports interconnected by a more complicated optical switch. 
FIG. 3 illustrates 
It also teaches that it was known to detect the failure of an optical source and, in response, to increase gain of the amplifiers to maintain constant power.  See, for example, col. 3, third paragraph:
(6)   Considering fault conditions, should the source of an optical signal fail, AGC arrangement 11 forming part of that channel would increase its gain in an attempt to maintain a constant power at point 12. This would happen at each OADM in the ring subsequent to the failure so that the through gain for this failed channel would be substantially increased, say by X dB. The overall loop gain in a ring of N OADMs would be increased by N.times.X dB. As an example, take X=10 dB and N=8, then the loop gain would increase by 80 dB which is more than the loss of the optical switches at the source and sink nodes. The loop gain around the ring would be far greater than unity so oscillation would then occur at the wavelength of this optical channel. 
At col. 3, fifth paragraph, a more sophisticated approach is described in which the feedback loop for the variable gain device is overridden:
(8)   Referring to FIG. 2, the input port 10 is connected to the output port 12 via a variable gain/loss device 20. The port 12 is also connected via an optical power detector 21 to a control unit 22 which adjusts the gain or loss of the device 20, so as to comprise a feedback loop. An additional optical power detector 23 at the input port 10 feeds a threshold detector 24, such that when the optical power level at port 10 falls below a threshold value (the fail condition) the output of a comparator 24 changes state. The threshold value is set by the reference input 25 and it is this threshold which determines the level at which an input channel is present or absent. If necessary, the threshold can be adjusted to determine an optimum level for reliability of operation. The comparator 24 provides an additional input to the control unit 22 to disable the feedback loop, and to force the variable gain/loss device 20 to its lowest gain or maximum loss. In practice, the device 20 may be a variable gain amplifier having a gain characteristic which is flat across the wavelength band of interest, or alternatively it can be a variable attenuator followed by a preset-gain amplifier. 
At col. 3, sixth paragraph, describes another embodiment with reference to FIG. 3.
Although Arnold teaches to detect the absence of a channel and it teaches the use of an OXC, it fails to teach the use of the OXC in the manner recited in the claim.  In particular, it fails to use the OXC to connect the ASE port to the line port for supplying predetermined spectrums of ASE light to the line port when a failure is detected.  Rather, it teaches to adjust the gain control to maintain a desired optical power.
Regarding claim 11, the prior art of record fails to teach, in combination with other claim limitations, a node comprising a transmitter configured to supply Amplified Spontaneous Emission (ASE) light to the ASE port; and optical cross-connects connecting the ASE port to the line port for supplying predetermined spectrums of ASE light to the line port; a control circuit monitoring power levels of channels within the plurality of channels of the first optical signals, the first optical signals being supplied to a signal working path including the system port and the line port, the signal working path associated with an ASE protection path, the ASE protection path identifying the transmitter to supply ASE light; the control circuit detecting a failure of a failed channel of the channels, activating the transmitter to supply ASE light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/            Primary Examiner, Art Unit 2636